Citation Nr: 1702835	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  05-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for a left shoulder disability.

2. Entitlement to an initial evaluation in excess of 10 percent prior to March 18, 2011, 20 percent from March 18, 2011, to April 26, 2012, and 10 percent thereafter, for degenerative arthritis of the lumbar spine.

3. Entitlement to a separate evaluation for neurological manifestations associated with degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1985 to September 1991, from June 1999 to September 1999, from March 2002 to August 2002, and from January 2003 to January 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2004 and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a July 2006 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was most recently before the Board in January 2011, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Following the January 2011 Board remand, the AOJ granted a total disability evaluation based upon individual unemployability (TDIU) by an April 2015 rating decision.  As entitlement to TDIU has been awarded, and the Veteran did not appeal the effective date of this award, this issue is no longer in appellate status.  See generally AB v. Brown, 6 Vet. App. 35, 38 (1993).  Likewise, as the Veteran was assigned a temporary total evaluation for his lumbar spine disability from January 12, 2010, to July 1, 2010, the Board's decision below with neither discuss this period nor disturb the previously awarded temporary total evaluation.  Id.

The issue of entitlement to a separate evaluation for neurological manifestations associated with degenerative arthritis of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left shoulder disability is not manifested by ankylosis of the scapulohumeral articulation or other impairment of the humerus joint, and does not result in any associated neurological impairment.

2. Prior to April 16, 2007, and as of April 26, 2012, the Veteran's service-connected lumbar spine disability was manifested by no more than subjective complaints of pain and stiffness without objective evidence of guarding or muscle spasms, limitation of forward flexion to 60 degrees or less or a total range of motion of the lumbar spine to 120 degrees or less, nor is there objective evidence of ankylosis or incapacitating episodes totaling at least two weeks in a twelve month period.

3. From April 16, 2007, to April 26, 2012, the Veteran's service-connected lumbar spine disability was manifested by no more than subjective complaints of pain and stiffness without objective evidence of forward flexion limited to 30 degrees or less, nor is there objective evidence of ankylosis or incapacitating episodes totaling at least four weeks in a twelve month period.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 30 percent for a left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5201 (2016).

2. Prior to April 16, 2007, and as of April 26, 2012, the criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5242 and 5243 (2016).

3. From April 16, 2007, to April 26, 2012, the criteria for an initial evaluation of 20 percent, but not greater, for degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5242 and 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained, as have records from the Social Security Administration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the functional effects of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To the extent these examinations have been determined to be inadequate as discussed below, such inadequacies are limited solely to neurological manifestations of the Veteran's lumbar spine disability.  Therefore, there is no prejudice in proceeding to evaluate other aspects of this disability.

In addition, there has been substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, the VLJ who conducted the July 2006 hearing complied with the duties set forth in 38 C.F.R.      § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Left Shoulder Disability

The Veteran's left shoulder disability has been evaluated as 30 percent disabling throughout the appeal pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  Initially, the Board notes the record shows the Veteran is right-handed; therefore, the left shoulder disability will be evaluated as the "minor" joint.

Pursuant to Diagnostic Code 5201, a maximum 30 percent evaluation is warranted where motion of the arm is limited to 25 degrees or less from the side.  Higher evaluations are warranted based upon ankylosis of the scapulohumeral articulation, in which the scapula and humerus move as one piece (Diagnostic Code 5200), and impairment of the humerus, including fibrous union, nonunion, or loss of head of the humerus (Diagnostic Code 5202).  38 C.F.R. § 4.71a.

As noted above, at 30 percent, the Veteran's left shoulder disability has been awarded the maximum schedular evaluation available based on limitation of motion of the arm.  There is no indication he was diagnosed with ankylosis of the scapulohumeral articulation or that his left scapula and humerus moved as one piece, nor is there evidence of fibrous union, nonunion, or loss of head of the humerus.  The Board acknowledges the Veteran's contentions that his service-connected left shoulder disability warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, as he is not shown to be competent to render medical diagnoses, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a  with respect to determining the severity of his service-connected left shoulder disability.  Moray v. Brown, 2 Vet. App. 211, 214; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board has considered whether a separate evaluation for a neurological disability may be warranted.  However, after reviewing the record, including the results of April 2007 EMG and nerve conduction testing, a March 2011 VA examiner found that the cause of the Veteran's neurological impairment of the left upper extremity is thoracic outlet syndrome and ulnar radiculopathy, originating in the cervical spine and elbow, respectively.  The examiner explicitly stated that the left shoulder disability is not related to any neurological impairment.  Thus, a separate evaluation for neurological impairment of the left upper extremity is not warranted.

As such, the Board finds that a preponderance of the evidence is against the assignment of an initial evaluation in excess of 30 percent for the Veteran's left shoulder disability at any point during the appeal period, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Lumbar Spine Disability

The Veteran's lumbar spine disability has been evaluated as 10 percent disabling prior to March 18, 2011, 20 percent disabling from March 18, 2011, to April 26, 2012, and 10 percent disabling thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  He asserts a higher evaluation is warranted throughout the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  A 20 percent rating is the highest award possible for combined range of motion.

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral flexion and rotation are zero to 30 degrees in each plane.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Also potentially applicable to the Veteran's claim is Diagnostic Code 5243, pertaining to intervertebral disc syndrome.  Even though the medical record is somewhat contradictory as to whether the Veteran suffers from intervertebral disc syndrome, viewing the evidence in favor of the Veteran, the Board will also consider whether a higher evaluation is warranted under Diagnostic Code 5243.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Turning to the record, at a June 2004 VA examination, the Veteran reported low back pain that becomes worse after bending or prolonged sitting.  While he walked unaided, during flare-ups, he reported being able to walk only 50 feet and having to ask his wife to help with activities of daily living.  On examination, the Veteran presented with a balanced gait without signs of limping or pain, and there was no muscle tenderness to palpation or signs of spasm.  Motion of the spine was limited to 80 degrees of flexion, 20 degrees of extension, 25 degrees of lateral flexion bilaterally, and 30 degrees of lateral rotation bilaterally; the total range of motion of the lumbar spine was 210 degrees.  The examiner estimated an additional loss of motion of 10 degrees during flare-ups.

At a November 2005 VA examination, the Veteran reported pain aggravated by sudden movements and standing from a seated position, with moderate fatigue, stiffness, weakness, and spasm.  The Veteran's gait was normal, and there was no abnormal spinal curvature or ankylosis of the spine.  Range of motion of the spine was found to be normal in all planes, and the examiner estimated there would be no change in flexion or functional impairment during flare-ups.  The examiner noted the Veteran claimed two periods of incapacitation in the prior 12 months, losing six to eight days of work.

At an April 2007 VA examination, the Veteran reported moderate to severe pain in the low back with period of flare-ups two to three times per year, each lasting two to three days.  Examination revealed there was no asymmetry of the spine, paraspinal muscle spasm, or ankylosis of the spine.  Range of motion was found to be 45 degrees of flexion and 20 degrees of extension, which was not further limited by repetitive motion, pain, or flare-ups.  

A March 2008 General Medical Examination notes the Veteran had an erect posture and normal gait, with no evidence of muscle spasm or obvious deformity of in the curvature of the lumbar spine.  Range of motion was found to be normal in all planes, with an estimated limitation of 10 degrees of forward flexion due to pain during flare-ups.  

A December 2009 VA examination report notes the Veteran complained of nagging low back pain with daily sharp flare-ups that last for hours.  Physical examination of the spine revealed a normal gait and posture without abnormal spinal curvatures, muscle spasm, guarding, or ankylosis.  Ranges of motion, following repetitive testing, were recorded as 40 degrees of forward flexion and 20 degrees of extension.

At a March 2011 VA examination, the Veteran reported pain caused by bending over and sudden movements, with additional subjective symptoms of stiffness and spasms.  Physical examination of the spine revealed a normal gait and posture without abnormal spinal curvatures, muscle spasm, guarding, or ankylosis.  Ranges of motion were recorded as 50 degrees of forward flexion and 20 degrees of extension without additional loss of motion following repetitive testing.

An April 2012 VA examination report indicates the Veteran reported continued pain and stiffness resulting in limitation in walking, standing, and bending.  There was no guarding or muscle spasm found on examination.  Range of motion testing, following repetitive testing, revealed 80 degrees of forward flexion, 25 degrees of extension, 25 degrees of lateral flexion bilaterally, and 25 degrees of lateral rotation bilaterally, with a total range of motion of the lumbar spine of 205 degrees.  

Finally, at a February 2015 VA examination, the Veteran reported constant low back pain with intermittent exacerbations worsened by bending and lifting.  There was no guarding, muscle spasm, or ankylosis of the lumbar spine.  Range of motion testing revealed forward flexion limited to 70 degrees, extension limited to 20 degrees, lateral flexion limited to 20 degrees bilaterally, and lateral rotation limited to 25 degrees bilaterally, without additional loss of motion following repetitive testing, pain, weakness, fatigability, or incoordination.  The total range of motion of the lumbar spine was 180 degrees.  

Following a review of the VA examinations discussed above, as well as VA and private treatment records, the Board finds that an initial evaluation in excess of 10 percent is not warranted at any point prior to April 16, 2007, or as of April 26, 2012.  In this regard, there is no evidence of functional limitation of motion of the lumbar spine sufficient to warrant at least a 20 percent evaluation during this period, nor is there evidence of guarding, muscle spasm, or ankylosis of the lumbar spine.  

However, as demonstrated by the April 2007 and December 2009 VA examination reports, an initial evaluation of 20 percent, but not greater, is warranted under the General Rating Formula for the period from April 16, 2007, to March 18, 2011 (the previously assigned temporary total evaluation from January 12, 2010, to July 1, 2010, and 20 percent evaluation from March 18, 2011, to April 26, 2012, remain undisturbed).  In this regard, forward flexion of the lumbar spine is limited to less than 60 degrees during this period.  A higher evaluation is not warranted as there is no evidence of ankylosis of the spine or flexion limited to less than 30 degrees of motion.  The Board acknowledges that the report of a March 2008 General Medical Examination reveals ranges of motion which would not support the award of a 20 percent evaluation.  However, in light of the complete record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disability more closely approximates a 20 percent evaluation throughout this period.  

With respect to intervertebral disc syndrome, there is no evidence of incapacitating episodes sufficient to warrant evaluations greater than those assigned above.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this regard, while the VA examination reports note various periods of incapacitating episodes, this appears to be based on the Veteran's self-report and there is no evidence such bed rest was prescribed by a physician as required by regulation.  As such, a higher evaluation is not warranted based on the provisions of Diagnostic Code 5243.

While the Veteran complains of pain throughout the range of motion of his lumbar spine, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion except as discussed above and does not serve as a basis for an initial evaluation greater than those assigned above.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").  

In sum, the Board finds the preponderance of the evidence weighs against the assignment of an initial evaluation for the Veteran's lumbar spine disability greater than 10 percent prior to April 16, 2007, and as of April 26, 2012, or an initial evaluation greater than 20 percent from March 18, 2011, to April 26, 2012.  The benefit of the doubt rule does not apply to these stages of the appeal.  However, resolving all doubt in the Veteran's favor, the Board finds an initial evaluation of 20 percent, but not greater, is warranted for the Veteran's lumbar spine disability for the period April 16, 2007, to March 18, 2011.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disabilities (e.g., pain and limited motion of the left shoulder, arm, and low back) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected left shoulder or lumbar spine disabilities, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation in excess of 30 percent for a left shoulder disability is denied.

An initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine prior to April 16, 2007, and as of April 26, 2012, is denied.

An initial evaluation of 20 percent, but not greater, for degenerative arthritis of the lumbar spine from April 16, 2007, to March 18, 2011, is granted.

An initial evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine from March 18, 2011, to April 26, 2012, is denied.


REMAND

Unfortunately, another remand is required with respect to whether a separate evaluation is warranted for neurological manifestations associated with the Veteran's lumbar spine disability.  In the January 2011 remand, the Board instructed that, prior to any scheduled VA examination, all appropriate tests and studies, including x-rays, MRI, EMG, and nerve conduction studies should be accomplished with findings made available to the VA examiner and reported in detail.  In the alternative, the Board instructed that if the VA examiner determines any such testing is not required, this must be clearly stated and fully explained.

The Board notes that these tests have not been performed, nor has an explanation been provided as to why this is so.  Furthermore, both the March 2011 and February 2015 VA examination reports appear internally inconsistent with respect to neurological manifestations of the Veteran's lumbar spine disability.  In this regard, the March 2011 examination report notes complaints of paresthesias with numbness or a deep ache going down the right thigh.  However, sensory exam findings are noted to be normal.  Likewise, the February 2015 VA examination report notes complaints of left-sided radicular pain on the left thigh.  However, the examiner later reported that the Veteran does not have any radicular pain or other signs or symptoms due to radiculopathy.  Further, previous records indicate alternating diagnoses of radiculopathy versus normal sensory examinations.  Based on these contradictory findings, as well as the lack of diagnostic testing to serve as the basis of the negative findings of neurological manifestations, these examinations are inadequate with respect to this aspect of the Veteran's appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the presence and severity of any neurological manifestations of the Veteran's service-connected degenerative arthritis of the lumbar spine.  

a. The claims folder must be made available to and be reviewed by the VA examiner in conjunction with the examination.

b. The VA examiner must specifically comment on whether the Veteran has additional disability attributable to radiculopathy affecting one or both lower extremities or any other neurological manifestations, and must provide an opinion as to whether any such symptoms are caused by, aggravated by, or are part and parcel of the Veteran's service-connected degenerative arthritis of the lumbar spine.

If the examiner determines the Veteran does not experience neurological manifestations of his lumbar spine disability, specifically including radiculopathy, the examiner must reconcile this finding with medical evidence of record diagnosing radiculopathy (see, e.g., October 2009 private treatment records; December 2009 VA examination report). 

c. All appropriate tests and studies, to include x-ray studies, MRI, EMG and a nerve conduction study should be accomplished (with all findings made available to the examiner prior to completion of the report), and all clinical findings should be reported in detail to determine the nature and severity of the service-connected disability.  

d. If the examiner determines that any such testing is not required to fully evaluate any neurological manifestations of the service-connected low back disability, this must be clearly stated and fully explained.  

e. The examiner is requested to provide a complete rationale for any requested medical opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles, with reference to factual evidence of record.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


